UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 20,301,571 common units of Duncan Energy Partners L.P. outstanding at May 1, 2008.These common units trade on the New York Stock Exchange under the ticker symbol “DEP.” DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated/Combined Operations and Comprehensive Income 3 Unaudited Condensed Statements of Consolidated/Combined Cash Flows 4 Unaudited Condensed Statement of Consolidated Partners’ Equity 5 Notes to Unaudited Condensed Consolidated/Combined Financial Statements: 1.Background and Basis of Financial Statement Presentation 6 2.General Accounting Policies and Related Matters 8 3.Financial Instruments 9 4.Inventories 11 5.Property, Plant and Equipment 12 6.Investments in and Advances to Unconsolidated Affiliate 12 7.Intangible Assets 13 8.Debt Obligations 13 9.Partners’ Equity and Distributions 14 10.Parent Interest in Subsidiaries 15 11.Business Segments 16 12.Related Party Transactions 19 13.Earnings Per Unit 22 14.Commitments and Contingencies 23 15.Supplemental Cash Flow Information 24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 38 Item 4. Controls and Procedures. 39 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 40 Item 1A. Risk Factors. 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults upon Senior Securities. 40 Item 4. Submission of Matters to a Vote of Unit Holders. 40 Item 5. Other Information. 40 Item 6. Exhibits. 41 Signatures 43 1 PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (See Note 1 for Basis of Financial Statement Presentation) (Dollars in thousands) March 31, December 31, ASSETS 2008 2007 Current assets: Cash and cash equivalents $ 14,077 $ 2,199 Accounts receivable – trade, net of allowance for doubtful accounts of $47 at March 31, 2008 and December 31, 2007 95,762 77,912 Accounts receivable – related parties 3,311 3,007 Inventories 9,491 8,510 Prepaid and other current assets 705 2,772 Total current assets 123,346 94,400 Property, plant and equipment, net 936,118 877,510 Investments in and advances to unconsolidated affiliate 3,916 3,490 Intangible assets, net of accumulated amortization of $1,451 at March 31, 2008 and $1,393 at December 31, 2007 6,675 6,733 Other assets 240 273 Total assets $ 1,070,295 $ 982,406 LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable – trade $ 38,633 $ 17,367 Accounts payable – related parties 26,890 21,712 Accrued product payables 81,447 57,474 Accrued costs and expenses 1,204 Accrued interest 134 186 Other current liabilities 11,969 7,537 Total current liabilities 159,073 105,480 Long-term debt (see Note 8) 188,000 200,000 Other long-term liabilities 6,343 3,937 Parent interest in subsidiaries 407,791 356,214 Commitments and contingencies Partners’ equity: Limited partners (20,301,571 common units outstanding at March 31, 2008 and December 31, 2007) 317,419 319,769 General partner 551 599 Accumulated other comprehensive loss (8,882 ) (3,593 ) Total partners’ equity 309,088 316,775 Total liabilities and partners’ equity $ 1,070,295 $ 982,406 See Notes to Financial Statements 2 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED/COMBINED OPERATIONS AND COMPREHENSIVE INCOME (See Note 1 for Basis of Financial Statement Presentation) (Dollars in thousands, except per unit amounts) Duncan Energy Duncan Energy Partners Partners Predecessor For the Three For the Two For the One Months Ended Months Ended Month Ended March 31, 2008 March 31, 2007 January 31, 2007 Revenues: Third parties $ 179,828 $ 91,494 $ 42,657 Related parties 81,961 42,380 24,017 Total (see Note 11) 261,789 133,874 66,674 Costs and expenses: Operating costs and expenses: Third parties 237,471 120,078 58,038 Related parties 8,023 4,353 3,149 Total operating costs and expenses 245,494 124,431 61,187 General and administrative costs: Third parties 721 133 22 Related parties 1,404 224 455 Total general and administrative costs 2,125 357 477 Total costs and expenses 247,619 124,788 61,664 Equity in income of unconsolidated affiliate 158 46 25 Operating income 14,328 9,132 5,035 Other income (expense): Interest expense (2,768 ) (1,131 ) Interest income 100 144 Other expense (2,668 ) (987 ) Income before provision for income taxes and Parent interest in income of subsidiaries 11,660 8,145 5,035 Provision for income taxes (12 ) (173 ) Income before Parent interest in income of subsidiaries 11,648 7,972 5,035 Parent interest in income of subsidiaries (5,616 ) (4,049 ) Net income 6,032 3,923 5,035 Change in fair value of cash flow hedges (5,289 ) (33 ) Comprehensive income $ 743 $ 3,890 $ 5,035 Net income allocation: (see Note 13) Limited partners’ interest in net income $ 5,911 $ 3,845 General partner interest in net income $ 121 $ 78 Earnings per unit: (see Note 13) Basic and diluted income per unit $ 0.29 $ 0.19 See Notes to Financial Statements 3 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED/COMBINED CASH FLOWS (See Note 1 for Basis of Financial Statement Presentation) (Dollars in thousands) Duncan Energy Duncan Energy Partners Partners Predecessor For the Three For the Two For the One Months Ended Months Ended Month Ended March 31, 2008 March 31, 2007 January 31, 2007 Operating activities: Net income $ 6,032 $ 3,923 $ 5,035 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, amortization and accretion in operating costs and expenses 7,755 4,515 2,209 Depreciation and amortization in general and administrative costs 64 Amortization in interest expense 32 21 Equity in income of unconsolidated affiliate (158 ) (46 ) (25 ) Parent interest in income of subsidiaries 5,616 4,049 Gain on sale of assets (2 ) Deferred income tax expense (21 ) (21 ) Changes in fair market value of financial instruments 10 (2 ) Net effect of changes in operating accounts (see Note 15) 2,505 36,259 (10,754 ) Net cash provided by (used in) operating activities 21,835 48,696 (3,535 ) Investing activities: Capital expenditures (42,047 ) (48,480 ) (5,348 ) Contributions in aid of construction costs 138 154 349 Proceeds from sale of assets 2 Advances to unconsolidated affiliate (268 ) (51 ) Cash used in investing activities (42,177 ) (48,375 ) (4,999 ) Financing activities: Repayments of debt (46,000 ) (31,000 ) Borrowings under debt agreements 34,000 200,000 Debt issuance costs (510 ) Net proceeds from initial public offering 291,872 Distributions to our unitholders and general partner (8,494 ) Distributions to Parent at time of initial public offering (459,551 ) Distributions to Parent of subsidiary operating cash flows (9,482 ) (2,912 ) Contributions from Parent to subsidiaries 16,680 5,874 Contributions from Parent in connection with Omnibus Agreement (see Note 12) 9,281 Contributions from Parent in connection with Mont Belvieu Caverns’ LLC Agreement (see Note 12) 36,235 Net cash contributions from owners – predecessor (see Note 2) 8,534 Cash provided by financing activities 32,220 3,773 8,534 Net change in cash and cash equivalents 11,878 4,094 Cash and cash equivalents, beginning of period 2,199 3 Cash and cash equivalents, end of period (see Note 2) $ 14,077 $ 4,097 $ See Notes to Financial Statements 4 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENT OF CONSOLIDATED PARTNERS’ EQUITY (See Note 1 for Basis of Financial Statement Presentation and Note 9 for Unit History) (Dollars in thousands) Accumulated Limited Other Partner General Comprehensive Interests Partner Loss Total Balance, December 31, 2007 $ 319,769 $ 599 $ (3,593 ) $ 316,775 Net income 5,911 121 6,032 Amortization of unit-based awards 63 1 64 Distributions to unitholders and general partner (8,324 ) (170 ) (8,494 ) Change in fair value of cash flow hedges (5,289 ) (5,289 ) Balance, March 31, 2008 $ 317,419 $ 551 $ (8,882 ) $ 309,088 See Notes to Financial Statements 5 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED/COMBINED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Background and Basis of Financial Statement Presentation Partnership Organization and Background Duncan Energy Partners L.P. (the “Partnership”) is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “DEP.”The Partnership is engaged in the business of (i) storing natural gas liquids (“NGLs”) and certain petrochemical products, (ii) transporting NGLs and propylene and (iii)gathering, transporting, storing and marketing natural gas.The Partnership was formed in September 2006 to acquire, own and operate a diversified portfolio of midstream energy assets and to support the growth objectives of Enterprise Products Operating LLC (“EPO”).The Partnership is owned 98% by its limited partners and 2% by its general partner, DEP Holdings, LLC, which is a wholly owned subsidiary of EPO.DEP Holdings, LLC, a limited liability company, is responsible for managing all of the Partnership’s businesses.EPCO, Inc. provides all of the personnel necessary for operating the Partnership’s assets and performs certain administrative services for the Partnership. On February 5, 2007, the Partnership completed its initial public offering of 14,950,000 common units (including an overallotment amount of 1,950,000 common units) at a price of $21.00 per unit, which generated net proceeds to the Partnership of $290.5 million ($291.9 million as of March 31, 2007).At the closing of its public offering, the Partnership made a special distribution to EPO of $459.6 million as consideration for assets contributed by EPO to the Partnership.The distribution amount was funded with $260.6 million of net proceeds from the Partnership’s initial public offering and $198.9 million in borrowings under the Partnership’s revolving credit facility.In addition to the cash consideration, the Partnership issued 5,351,571 common units to EPO. The Partnership did not own any assets prior to February 5, 2007. The financial information and related notes included under this Item 1 that pertain to periods prior to the Partnership’s initial public offering reflect the assets, liabilities and operations contributed to the Partnership by EPO on February 5, 2007 (effective February 1, 2007 for financial accounting and reporting purposes).We refer to the business of Duncan Energy Partners L.P. prior to February 1, 2007 as “Duncan Energy Partners Predecessor” or the “Predecessor.”Unless the context requires otherwise, references to “we,” “us,” “our,” “the Partnership” or “Duncan Energy Partners” are intended to mean the business and operations of Duncan Energy Partners L.P. and its consolidated subsidiaries since February 1, 2007.References to “DEP GP” mean DEP Holdings, LLC, which is our general partner. Duncan Energy Partners Predecessor was engaged in the same lines of business as the Partnership.The principal business entities included in the historical combined financial statements of Duncan Energy Partners Predecessor were (on a 100% basis): (i)Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii)Acadian Gas, LLC (“Acadian Gas”); (iii)Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv)Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v)South Texas NGL Pipelines,LLC (“South Texas NGL”).EPO contributed a 66% equity interest in each of these five entities to the Partnership on February 5, 2007.EPO retained the remaining 34% equity interest in each of these subsidiaries. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., which owns EPO.Enterprise Products Partners is a publicly traded partnership, the common units of which are listed on the NYSE under the ticker symbol “EPD.”EPO, our Parent,owns our general partner and is a significant owner of our common units.References to “EPGP” mean Enterprise Products GP, LLC, the general partner of Enterprise Products Partners. 6 References to “TEPPCO” mean TEPPCO Partners, L.P., an affiliated publicly traded partnership, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and wholly owned by Enterprise GP Holdings L.P. References to “EPCO” mean EPCO, Inc., which is a related party affiliate to all of the foregoing named entities. All of the aforementioned entities are under common control of Mr. Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO. Basis of Financial Statement Presentation The Partnership’s operating results are presented separately from those of Duncan Energy Partners Predecessor.There were a number of contracts and other arrangements that went into effect at the time of the Partnership’s initial public offering that affect the comparability of its results (i.e., post-February 1, 2007 periods) with those of Duncan Energy Partners Predecessor (i.e., pre-February 1, 2007 periods).These differences and other factors are summarized as follows: § The Partnership’s net income reflects its 66% ownership interest in the subsidiaries that hold its operating assets.The 34% ownership interest retained by EPO in these operating subsidiaries is recorded as Parent interest and deducted in determining the Partnership’s net income.The net income of Duncan Energy Partners Predecessor reflects EPO’s previous 100% ownership of these subsidiaries. § The fees Mont Belvieu Caverns charges EPO for underground storage services increased as a result of new agreements executed in connection with our initial public offering; § Storage well measurement gains and losses relating to the Mont Belvieu Caverns’ facility are now retained by EPO; § Mont Belvieu Caverns now makes a special allocation of operational measurement gains and losses to EPO; § The transportation revenues recorded by Lou-Tex Propylene and Sabine Propylene decreased following our initial public offering due to the assignment of certain exchange agreements to us by EPO; § The Partnership did not have any debt obligations prior to February 5, 2007 when it borrowed $200.0 million under its revolving credit facility.Duncan Energy Partners Predecessor did not have any debt obligations; and § The Partnership incurs additional general and administrative costs as a result of being a publicly traded entity.These costs include fees associated with annual and quarterly reports to unitholders, tax returns and Schedule K-1 preparation and distribution, investor relations, registrar and transfer agent fees, NYSE listing fees and accounting and legal services.These costs also include estimated related party amounts payable to EPCO in connection with the administrative services agreement. The financial information of Duncan Energy Partners Predecessor has been prepared using EPO’s separate historical accounting records related to the operations owned by Mont Belvieu Caverns, Acadian Gas, Lou-Tex Propylene, Sabine Propylene and South Texas NGL. In our opinion, the accompanying Unaudited Condensed Consolidated/Combined Financial Statements include all adjustments consisting of normal recurring accruals necessary for fair presentation.Although we believe the disclosures in these financial statements are adequate to make the information 7 presented not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”)These Unaudited Condensed Consolidated/Combined Financial Statements should be read in conjunction with our Annual Report on Form 10-K/A for the year ended December 31, 2007 (Commission File No. 1-33266). See Note 12 for information regarding potential future changes in the allocation of earnings and cash flows of Mont Belvieu Caverns due to provisions of its limited liability company agreement. Note 2.General Accounting Policies and Related Matters Cash Flow Presentation Duncan Energy Partners Predecessor operated within the EPO cash management program, which entailed the transfer of excess cash to EPO or, conversely, the funding of cash flow deficits by EPO.The result of this cash management program was that Duncan Energy Partners Predecessor did not present any ending cash balances.Cash flows used in financing activities represented transfers of excess cash from Duncan Energy Partners Predecessor to its owners equal to net cash provided by operating activities less cash used in investing activities.Such transfers of excess cash werereflected as distributions to owners.Conversely, if cash used in investing activities was greater than net cash provided by operating activities, then a deemed contribution by the owners of Duncan Energy Partners Predecessor was presented as cash provided by financing activities. Following our initial public offering, we ceased participation in the EPO cash management program and maintain cash balances separately from affiliates. Consolidation Policy We evaluate our financial interests in companies to determine if they represent variable interest entities where we are the primary beneficiary.If such criteria are met, we consolidate the financial statements of such businesses with those of our own.Our financial statements include our accounts and those of our majority-owned subsidiaries in which we have a controlling financial or equity interest, after the elimination of intercompany accounts and transactions. If an investee is organized as a limited partnership or limited liability company and maintains separate ownership accounts, we account for our investment using the equity method if our ownership interest is between 3% and 50% and we exercise significant influence over the investee’s operating and financial policies. For all other types of investments, we apply the equity method of accounting if our ownership interest is between 20% and 50%and we exercise significant influence over the investee’s operating and financial policies.In consolidation, we eliminate our proportionate share of profits and losses from transactions with our equity method unconsolidated affiliate to the extent such amounts are material and remain on our balance sheet (or those of our equity method investment) in inventory or similar accounts. If our ownership interest in an investee does not provide us with either control or significant influence over the investee, we would account for the investment using the cost method. Estimates Preparing our financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts presented in the financial statements (i.e. assets, liabilities, revenues and expenses) and disclosures about contingent assets and liabilities.Our actual results could differ from these estimates.On an ongoing basis, management reviews its estimates based on currently available information.Changes in facts and circumstances may result in revised estimates. 8 Recent Accounting Developments Certain provisions of Statement of Financial Accounting Standards (“SFAS”) 157, “Fair Value Measurements,” became effective for us on January 1, 2008.See Note 3 for information regarding new fair value-related disclosures required in connection with SFAS 157. During the first quarter of 2008, SFAS 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133” was issued.SFAS 161 requires enhanced disclosures regarding (i) how and why an entity uses derivative instruments, (ii) how derivative instruments and related hedged items are accounted for under SFAS 133, “Accounting for Derivative Instruments and Hedging Activities,” and its related interpretations, and (iii) how derivative instruments and related hedged items affect an entity’s financial position, results of operations and cash flows. SFAS 161 requires disclosure of (i) the fair values of derivative instruments and their gains and losses in a tabular format, (ii) derivative features that are credit risk-related and (iii) cross-referencing within the financial statement footnotes to locate important information about derivative instruments.
